I concur in the opinion of Mr. Justice Blease in this case. In addition to the very clear disposition of the first ground upon which the motion to quash the indictment was made, it may be observed that a common use of the word "then" authorized by Webster is in the sense of "immediately"; if the deceased was shot in Greenville County, and did immediately die, he necessarily died in Greenville County.
As to the second ground, I may add the consideration that one who may be drawn, sworn in, and acts as a grand juror in passing upon an indictment, when he is not legally qualified to do so, is a stranger to the proceedings, as much as if he had never been drawn; his participation would therefore be illegal; it would be impossible to gauge the extent of his influence upon the qualified members of the jury.